                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

DWAYNE SEBASTION SMITH JR.,         §
               Petitioner,          §
                                    §
v.                                  §   Civil Action No. 4:21-CV-381-Y
                                    §
BILL WAYBOURN, Sheriff,             §
Tarrant County, Texas,              §
               Respondent.          §


                          OPINION AND ORDER

     Before the Court is a petition for a writ of habeas corpus

under 28 U.S.C. § 2241 filed by Petitioner, Dwayne Sebastion Smith

Jr., a pretrial detainee confined in the Tarrant County jail,

against   Bill   Waybourn,       sheriff     of   Tarrant      County,   Texas,

Respondent.

     After having considered the pleadings and relief sought by

Petitioner, the Court has concluded that the petition should be

denied.


                 I.    Factual and Procedural History

     Documentary      evidence   and    a   Tarrant   County    inmate   search

indicates that Petitioner is confined and awaiting trial in Tarrant

County, Texas, on criminal charges for murder (Case No. 1528028D),

aggravated kidnapping (Case No. 1527826D), aggravated assault with

a deadly weapon, and assault bodily injury of a family member.

(Resp’t’s Resp. Exs. 2 & 3, doc. 7.) See TARRANT COUNTY INMATE SEARCH,

https://inmatesearch.tarrantcounty.com (last visited June 4, 2021).

On June 13, 2011, in Case No. 4:11-CR-007-Y, Petitioner was
convicted in this Court for possession of a firearm by a convicted

felon and sentenced to 71 months’ imprisonment. (Id. Ex. 1.)

Petitioner was subsequently released to supervised release from his

federal sentence. However, on January 11, 2018, while confined in

the Tarrant County jail on state charges, a federal detainer was

lodged against him, alleging a violation of his supervised release.

(Id. Ex. 4.)

      In this federal petition, Petitioner claims that

      (1)   the federal detainer prevents him from obtaining
            pretrial release on bail in violation of his right
            to due process;

      (2)   his 3-year detention imposed as a result of the
            federal detainer “has amounted to infliction of
            cruel and unusual punishment”; and

      (3)   the government did not provide a hearing prior to
            issuing the detainer, which “operates as an
            indefinite detention order in the pretrial context”
            in violation of his right to procedural due
            process.

(Pet. 5–6,1 doc. 1.) Petitioner seeks withdrawal of the federal

detainer. (Id. at 12.)


                              II.   Discussion

      Under his first ground, Petitioner claims that because of the

federal detainer, he is unable to obtain pretrial release on bail

on his pending state charges even though bail has been set, in

violation of his right to due process. (Pet. 5, doc. 1.) However,


      1
       Because Petitioner’s memorandum in support is incorporated into his form
petition, the pagination in the ECF header is used.

                                       2
the Court has confirmed via email communication with the Tarrant

County District Clerk’s Office that bail has not yet been set in

his pending murder case (Case No. 1528028D). Therefore, contrary to

Petitioner’s   assertion,   his   nonbailable   murder   case,   not   the

existence of the federal detainer, accounts, at least in part, for

his continued pretrial custody. See Culotta v. Pickett, 506 F.2d

1061, 1064 (7th Cir. 1974). Additionally, to the extent Petitioner

asserts that the Due Process Clause forbids pretrial detention that

is punitive under United States v. Stanford, 394 Fed. App’x 72 (5th

Cir. Aug. 21, 2010), his claim is frivolous. An accused is not to

be punished prior to conviction and is assured an unhampered

opportunity to assist in the preparation of his defense. Stack v.

Boyle, 342 U.S. 1, 4 (1951). These interests, however, are no

longer relevant in the post-conviction context. For purposes of the

federal detainer, Petitioner is a convicted supervised releasee,

not a pretrial detainee.

     Under his second ground, Petitioner claims that his 3-year

pretrial detention imposed as a result of the federal detainer “has

amounted to infliction of cruel and unusual punishment.” (Pet. 5,

doc. 1.) However, even accepting Petitioner’s contention that he

was denied the opportunity to meet bail because of the placement of

the detainer, the Eighth Amendment does not create an absolute

constitutional right to release on bail. See Faheem-EL v. Klincar,

841 F.2d 712, 719 (7th Cir. 1988). Furthermore, in the analogous


                                   3
context of probation or parole, a probationer or parolee has no

constitutional   right   to    release    on    bail     before   a   revocation

hearing. See United States v. Sanchez, 225 F.3d 172, 175 (2d Cir.

2000); Faheem-El v. Klincar, 841 F.2d 712, 719 (7th Cir. 1988);

Luther v. Molina, 627 F.2d 71, 76 n.10 (7th Cir. 1980); In re

Whitney, 421 F.2d 337 (1st Cir. 1970); Moss v. Pennsylvania, 838 F.

App’x 702, 707 (3d Cir. Dec. 9, 2020). Likewise, as a supervised

releasee, having been convicted of a federal crime, Petitioner has

no   constitutional   right     to   bail      pending    revocation     of   his

supervised release. See Galante v. Warden, Metro. Corr. Ctr., 573

F.2d 707, 708 (2d Cir. 1977).

      Under his third ground, Petitioner claims that, in violation

of his right to procedural due process, the government did not

conduct a hearing prior to issuing the federal detainer, “which

operates as an indefinite detention order in the pretrial context.”

(Pet. 6, doc. 1.) Petitioner, however, was not entitled to a

preliminary hearing prior to issuance of the detainer; thus, he

suffered no deprivation of due process. See Heath v. U.S. Parole

Com’n, 788 F.2d 85, 91 (5th Cir. 1986).


                              III.   Conclusion

      For the reasons discussed, the Court DENIES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

      Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

                                      4
issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the   district   court’s   assessment   of   the   constitutional   claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

Petitioner has not made a showing that reasonable jurists would

question this Court’s resolution of his constitutional claims.

Therefore, a certificate of appealability should not issue.

      SIGNED June 8, 2021.

                                        ____________________________
                                        TERRY R. MEANS
                                        UNITED STATES DISTRICT JUDGE




                                   5
